Citation Nr: 0421659	
Decision Date: 08/06/04    Archive Date: 08/09/04	

DOCKET NO.  03-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a 40 percent evaluation for right iliac 
crest ventral hernia prior to September 14, 2000. 

2.  Entitlement to an effective date prior to September 14, 
2000 for a 100 percent evaluation for right iliac crest 
ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that denied the benefit sought on appeal.  The 
veteran, who had active service from March 1959 to January 
1961, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In January 2004, 
the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was received on September 17, 1998.

3.  As of September 17, 1998 the veteran's hernia was 
essentially persistent, massive and inoperable.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation prior 
to September 14, 2000 for a right iliac crest ventral hernia 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7339 
(2003).  

2.  The requirements for an effective date of September 17, 
1998, for a 100 percent evaluation for right iliac crest 
ventral hernia have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this regard, the Board acknowledges deficiencies in the 
notice of the VCAA provided to the veteran in this case.  For 
example, the record does not reflect that the veteran was 
notified of the VCAA in connection with his claim for an 
earlier effective date for a 100 percent evaluation for his 
hernia.  Also, the veteran was not provided notice of the 
VCAA in connection with his claim for an increased evaluation 
prior to the initial unfavorable decision.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  
However, since this decision represents a complete grant of 
the benefits sought on appeal, the Board finds that any 
deficiencies in the VCAA notice in this case are harmless 
error and the veteran is not thereby prejudiced.  As such, 
the Board will proceed with a review of the veteran's claims. 

Historically and procedurally, the record reflects that the 
veteran filed a claim for compensation benefits under 
38 U.S.C.A. § 1151 for a hernia on September 17, 1998.  After 
initially denying the veteran's claim, a rating decision 
dated in August 2000 granted service connection for a right 
iliac crest incisional hernia and assigned a 20 percent 
evaluation effective September 17, 1998.  After reviewing 
additional medical evidence, a rating decision dated in 
November 2000 increased the evaluation for the veteran's 
hernia from 20 percent to 40 percent, effective September 17, 
1998.  After reviewing still more medical evidence, in 
December 2002, the evaluation for the veteran's hernia was 
increased from 40 percent to 100 percent, effective 
September 14, 2000.  The veteran has effectively disagreed 
with the 40 percent evaluation assigned from September 17, 
1998 and the September 14, 2000 effective date for the 
100 percent evaluation for his hernia.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under ordinary life 
conditions, including employment, by comparing symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that evaluation.  Otherwise, the lower 
rating would be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating, as is the situation in this case, was not 
limited to that reflecting the then current severity of the 
disability.  

Also, under VA laws and regulations the effective date of an 
evaluation and award of compensation based on original claim, 
or a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board's review of the evidence discloses that the veteran 
clearly had a hernia at the time he filed his claim for 
compensation under 38 U.S.C.A. § 1151 in September 1998.  A 
VA medical record dated in March 1991, more than seven years 
prior to the veteran's claim, discloses the presence of a 
right lower quadrant hernia at the graft site.  The size of 
the hernia was not specified, but was likely not large or 
massive since the veteran related in a Statement in Support 
of Claim dated in September 1998 that the hernia was 
increasing in size.  A report of a VA examination performed 
in August 1999 also noted the presence of an incisional 
hernia over the right iliac crest, but did not specify the 
size of the hernia.  The examination report also indicated 
that the veteran took medication for his diabetes and for 
blood pressure and that the veteran's weight was in excess of 
300 pounds.  These last factors were subsequently found to be 
significant in assigning the veteran a 100 percent evaluation 
for his hernia.  

VA medical records available for review contain no 
information regarding the specific size of the veteran's 
hernia until a record dated in September 2000 noted the 
presence of a huge symptomatic incisional hernia on the 
right, described more specifically as 15 by 12 centimeters at 
the origin with abdominal contents through for about another 
15 centimeters.  It was noted that the veteran should be 
evaluated for a hernia repair.  Based on that medical record, 
a November 2000 rating decision increased the 20 percent 
evaluation that had been assigned by the August 2000 rating 
decision from 20 percent to 40 percent.  

The veteran subsequently submitted a statement from a VA 
physician who had previously indicated in a July 2001 VA 
examination that he knew the veteran in his capacity as the 
Chief of Outpatient Surgery.  In that July 2001 statement it 
was indicated that the veteran had a huge hernia, was 
morbidly obese at 325 pounds, was a diabetic and had had a 
heart attack.  The physician went on to state that the 
veteran was not a surgical candidate and that he felt the 
hernia was of such a size and his condition was such that the 
hernia should be considered inoperable.

Based on the statement from that VA physician, as well as a 
review of outpatient treatment records dated between 
September 1998 and July 2002, a December 2002 rating decision 
increased the evaluation for the veteran's hernia from 
40 percent to 100 percent, effective September 14, 2000, the 
date the hernia was described as a huge incisional hernia.  
That rating decision indicated that while a repair of the 
hernia was considered at the time of that medical record, 
surgery was rejected as an alternative due to the nature of 
the hernia and other risk factors the veteran had.  The RO 
indicated that while there were multiple reasons why the 
hernia was inoperable, the nature of the hernia was one of 
those reasons. 

The veteran's hernia is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  Under that Diagnostic Code, a 
40 percent evaluation is for assignment for a hernia that is 
large, not well supported by a belt under ordinary 
conditions.  A 100 percent evaluation is contemplated for a 
massive, persistent hernia with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdomen wall so as to be 
inoperable.  

Based on this record, the Board is of the opinion that prior 
to September 14, 2000, there is a question as to which of two 
disability evaluations more nearly approximates the veteran's 
overall disability picture.  In this regard, the Board notes 
that the nonservice-connected factors such as the veteran's 
obesity, diabetes and cardiovascular disease, which 
contributed to the inoperable nature of the veteran's hernia 
were likely present at the time he filed his claim for 
compensation on September 17, 1998.  Those factors were noted 
to be present at the time of the August 1999 VA examination.  
However, prior to the VA medical record dated September 14, 
2000 the record appears to contain no clinical findings 
describing the actual nature of the veteran's hernia, 
including the size of the hernia between September 17, 1998 
and September 14, 2000.

Since the RO utilized the same September 14, 2000 medical 
record which specifically described the size of the hernia as 
evidence supporting a 40 percent evaluation effective 
September 17, 1998 and the 100 percent evaluation effective 
the date of that medical record, the Board finds that there 
is a basis for assigning a 100 percent evaluation effective 
September 17, 1998.  The RO's actions indicate that the 
veteran's hernia itself was of such a nature and size as of 
and before September 14, 2000 to support both a 40 percent 
evaluation and a 100 percent evaluation.  The RO, based on a 
statement from the veteran's physician received after 
September 14, 2000, conceded that the veteran's hernia was 
inoperable based on not only the size and nature of the 
hernia but nonservice-connected factors.  

The Board does not believe that the evidence which led the RO 
to assign a 100 percent evaluation on September 14, 2000 was 
significantly different on September 13, 2000.  Therefore, 
resolving any reasonable doubt in the veteran's favor as to 
the disability evaluation which most nearly approximates the 
veteran's overall disability picture the Board concludes that 
the veteran is entitled to a 100 percent evaluation for his 
hernia effective September 17, 1998.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for the right iliac crest 
ventral hernia prior to September 14, 2000 is granted.  

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation effective September 17, 
1998 for a right iliac crest ventral hernia is granted.  



____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



